          Case 2:20-cv-05232-NIQA Document 3 Filed 10/27/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PENNSYLVANIA

 CHRISTOPHER GARDIER                               :             CIVIL ACTION
          Plaintiff                                :
                                                   :             NO. 20-5232
                v.                                 :
                                                   :
 TRANS UNION LLC et al.,                           :
           Defendant                               :

                                             ORDER

       AND NOW, this 27th day of October 2020, upon consideration the pro hac vice motion

filed by Dennis McCarty, Esquire, requesting permission to practice in this Court pursuant to Local

Rule of Civil Procedure 83.5.2(b), [ECF 2], it is hereby ORDERED that the motion is

GRANTED.



                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
